JACKSON, Justice.
A motion to dismiss has been filed by the defendant in error for the reason that the appeal was not filed in this court within the time provided by law.
This case was consolidated in the trial court with City of Cleveland, Oklahoma v. Hambright, Okl., 320 P.2d 388 in which case motion to dismiss was sustained this date.
In each case the facts and various times relevant to the order overruling motion for new trial, extensions of time in which to make and serve case-made and the date of the filing of the appeal in this court are identical. The appeal was not filed in this court until after the expiration of three months from the order overruling motion for new trial. No extension of time within which to file the appeal was granted though there was an extension of time to make and serve case-made extending beyond the three months period, and the appeal was filed herein within such extended period of time.
Under the rule announced in Adams v. Hobbs, 204 Okl. 85, 226 P.2d 913, this extension of time to make and serve case-made did not extend the time in which to file the appeal in this court. The appeal, therefore, was not filed in time.
Appeal dismissed.
CORN, V. C. J., and HALLEY, WILLIAMS, BLACKBIRD and CARLILE, JJ., concur.
WELCH, C. J., and DAVISON and JOHNSON, JJ., dissent.